Name: Council Directive 74/387/EEC of 15 July 1974 amending Directives No 64/432/EEC, No 64/433/EEC, No 71/118/EEC, No 72/461/EEC and No 72/462/EEC on the validity of the procedures of the Standing Veterinary Committee
 Type: Directive
 Subject Matter: health;  EU institutions and European civil service;  European Union law;  agricultural activity;  animal product;  trade
 Date Published: 1974-07-24

 Avis juridique important|31974L0387Council Directive 74/387/EEC of 15 July 1974 amending Directives No 64/432/EEC, No 64/433/EEC, No 71/118/EEC, No 72/461/EEC and No 72/462/EEC on the validity of the procedures of the Standing Veterinary Committee Official Journal L 202 , 24/07/1974 P. 0036 - 0037COUNCIL DIRECTIVE of 15 July 1974 amending Directives No 64/432/EEC, No 64/433/EEC, No 71/118/EEC, No 72/461/EEC and No 72/462/EEC on the validity of the procedures of the Standing Veterinary Committee (74/387/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas the Standing Veterinary Committee, established by the Council Decision of 15 October 1968 (1), expresses its Opinion in accordance with procedures, the validity of which was limited to a period of 18 months from the date on which a request for an Opinion is first referred to the said Committee; Whereas a matter was first referred to the Committee on 22 December 1972 ; whereas the period which has elapsed was insufficient to enable a final decision to be reached and whereas the validity of the aforementioned procedures should only be extended temporarily, HAS ADOPTED THIS DIRECTIVE: Article 1 In the following Articles, the term "18 months" is replaced by "30 months": - Article 14 of Council Directive No 64/432/EEC (2) of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine, as last amended by Council Directive No 73/150/EEC (3); - Article 9b of Council Directive No 64/433/EEC (4) of 26 June 1964 on health problems affecting intra-Community trade in fresh meat, as last amended by the Act of Accession (5), and the Council Decision of 1 January 1973 (6) adjusting the instruments concerning the accession of new Member States to the European Communities; - Article 13 of Council Directive No 71/118/EEC (7) of 15 February 1971 on health problems affecting trade in fresh poultrymeat, last amended by the Act of Accession and the Council Decision of 1 January 1973 adjusting the instruments concerning the accession of new Member States to the European Communities; (1)OJ No L 255, 18.10.1968, p. 23. (2)OJ No 121, 29.7.1964, p. 1977/64. (3)OJ No L 172, 28.6.1973, p. 18. (4)OJ No 121, 29.7.1964, p. 2012/64. (5)OJ No L 73, 27.3.1972, p. 14. (6)OJ No L 2, 1.1.1973, p. 1. (7)OJ No L 55, 8.3.1971, p. 23. - Article 10 of Council Directive No 72/461/EEC (1) of 12 December 1972 on health problems affecting intra-Community trade in fresh meat, as last amended by Directive No 73/358/EEC (2); - Article 31 of Council Directive No 72/462/EEC (3) of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries, as last amended by Directive No 73/358/EEC. Article 2 This Directive is addressed to the Member States. Done at Brussels, 15 July 1974. For the Council The President Christian BONNET (1)OJ No L 302, 31.12.1972, p. 24. (2)OJ No L 326, 27.11.1973, p. 17. (3)OJ No L 302, 31.12.1972, p. 28.